DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-7, 10, 16-21 are pending. 




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 10, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16, 17 recite the composition is substantially free of …ii) pyrophosphate salts of calcium iii) monohydrogen phosphate salts of calcium… However, the specification recites the composition is substantially free of non-calcium salts of ii) pyrophosphate salts and iii) monohydrogen phosphate salts. It appears Applicant may have intended to recite non-calcium salts of ii) and iii). 
Claims 1-2, 10, 18-20 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 




Claim Rejections - 35 USC § 103

Claims 1, 3, 5-7, 10, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wit et al. (US 2006/0074155) in view of Hong et al. (US 2015/0152241).
Regarding claim 1: Wit is directed to a polyester polymer composition comprising:
-a polyester polymer
- a pigment including titanium oxide (equivalent to a white pigment) 
-from 0-15 wt% of a mineral like stabilizer, preferably calcium hydroxyapatite (see [0047],[0043] and [0077]). 
The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide pigment in an amount of 10-60 wt% based on 
Regarding claim 3: A hindered phenol stabilizer is used in Examples 1-4 in an amount of 0.15 wt% relative to the total weight of the polyester polymer composition (Table 1 Irganox 1010). 
Regarding claim 5: Titanium oxide is taught in both Wit and Hong.
Regarding claim 6: 30% by weight glass fibers are used in the working examples 1-4 (Table 1 Wit). 
	Regarding claim 7: While non-calcium phosphate salts are disclosed, selection of a composition free of non-calcium phosphate salts are well within the scope of Wit. 
Regarding claim 10: Suitable polyesters include polyethylene terephthalate and polybutylene terephthalate ([0022] Witt). 
Regarding claims 11-12: Suitable R1 radicals include 
    PNG
    media_image1.png
    107
    319
    media_image1.png
    Greyscale
([0025] Wit) (equivalent to formula (3) wherein i3 is zero, i4 is zero, and m is 1.  
Regarding claim 13: Suitable R1 radicals include 
    PNG
    media_image1.png
    107
    319
    media_image1.png
    Greyscale
([0025] Wit) (equivalent to formula (1) wherein m is 1 and formula (3) wherein n is 1, and i3 and i4 at each location are zero. 
Regarding claim 14: Witt lists a wide variety of articles including electrical devices and computers ([0072] Witt), although doesn’t list an LED housing. 
Hong is directed to a polyester composition wherein the articles include a reflector for and LED ([0089] Hong) (equivalent to an LED housing). One skilled in the art would have been obvious to one skilled in the art at the time the invention was filed to have selected a LED reflector as the article of choice in Hong to make an LED reflectors are rapidly replacing existing light sources ([0003] Hong). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an LED reflector as the article of choice in Hong.
Regarding claim 15: Suitable articles comprising the LED housing include automotive lighting, displays (equivalent to an automotive display). 
Regarding claim 16: Wit is directed to a polyester polymer composition comprising:
-a polyester polymer
- a pigment including titanium oxide (equivalent to a white pigment) 
-from 0-15 wt% of a mineral like stabilizer, preferably calcium hydroxyapatite (see [0047],[0043] and [0077]). 
The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide pigment in an amount of 10-60 wt% based on the amount of polyester and pigment, which is equivalent to an amount based on the total weight of the polyester polymer composition, as demonstrated in Examples 1-8 for instance. One skilled in the art would have been motivated to have selected this amount of titanium oxide pigment in Wit since Wit lists the same pigment, namely titanium oxide, although doesn’t list any specific amount, and since Wit teaches titanium oxide is used to improve optical properties such as reflectance and concealing property. 
Witt lists a wide variety of articles including electrical devices and computers ([0072] Witt), although doesn’t list an LED housing.
Hong is directed to a polyester composition wherein the articles include a reflector for and LED ([0089] Hong) (equivalent to an LED housing). One skilled in the art would have been obvious to one skilled in the art at the time the invention was filed to have selected a LED reflector as the article of choice in Hong to make an LED reflectors are rapidly replacing existing light sources ([0003] Hong). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an LED reflector as the article of choice in Hong.
The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Regarding claim 17: Wit is directed to a polyester polymer composition comprising:
-a polyester polymer
- a pigment including titanium oxide (equivalent to a white pigment) 

The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide pigment in an amount of 10-60 wt% based on the amount of polyester and pigment, which is equivalent to an amount based on the total weight of the polyester polymer composition, as demonstrated in Examples 1-8 for instance. One skilled in the art would have been motivated to have selected this amount of titanium oxide pigment in Wit since Wit lists the same pigment, namely titanium oxide, although doesn’t list any specific amount, and since Wit teaches titanium oxide is used to improve optical properties such as reflectance and concealing property. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected 10-60 wt% of a titanium oxide pigment in Wit. 
Witt lists a wide variety of articles including electrical devices and computers ([0072] Witt), although doesn’t list an article comprising an LED housing.

The mineral like stabilizer are disclosed such that it is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. For example, the mineral stabilizer includes calcium hydroxyapatite, resulting in a composition that is substantially free of non-calcium phosphate salts. 
Regarding claim 18: The mineral like stabilizer are disclosed such that it is substantially free of monohydrogen phosphate salts of calcium. For example, the mineral stabilizer includes calcium carbonate, resulting in a composition that is substantially free of monohydrogen phosphate salts of calcium. 
Regarding claim 19: The stabilizer can be in the form of plates or fibers, flakes, whiskers ([0042] Wit) and therefore results in a composition substantially free of particulate filler. 
Regarding claim 20: Flame retardants are optional ([0062]) and therefore a composition substantially free of flame retardants is well within the scope of Wit. 
Regarding claim 21: Wit is directed to a polyester polymer composition consisting of: 
-a polyester polymer
- a pigment including titanium oxide (equivalent to a white pigment) 
-from 0-15 wt% of a mineral like stabilizer, preferably calcium hydroxyapatite (see [0047],[0043] and [0077]). 
Although pigments are disclosed, no specific amounts are mentioned. 
Hong is directed to a polyester composition used for making molded articles. The composition comprises a titanium oxide pigment in an amount of 10-60 wt% based on the amount of polyester and pigment, which is equivalent to an amount based on the total weight of the polyester polymer composition, as demonstrated in Examples 1-8 for instance. One skilled in the art would have been motivated to have selected this amount of titanium oxide pigment in Wit since Wit lists the same pigment, namely titanium oxide, although doesn’t list any specific amount, and since Wit teaches titanium oxide is used to improve optical properties such as reflectance and concealing property. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected 10-60 wt% of a titanium oxide pigment in Wit. 

While the wt% is based on the amount of polyester in Witt/Hong, a composition comprising 5 parts phosphorous compound, 15 parts white pigment, 10 parts hydrotalcite, and 100 parts polyester results in a composition comprising 4 wt% stabilizer, 12 wt% white pigment and 8 wt% hydrotalcite, based on the total weight of the polyester polymer composition, which is within the scope of both Witt/Hong as well as the present invention, and therefore the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wit and Hong as applied to claim 1 above, and further in view of Lee et al. (US 2014/0187662). 
	Regarding claim 2: Wit mentions a hindered phenol stabilizer, although doesn’t mention a hindered amine stabilizer. 
. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wit and Hong as applied to claim 1 above, and further in view of Kanai et al. (US 2018/0355143). 
	Regarding claim 4: Wit mentions a phosphinite compound at [0032], although doesn’t recite an amount. 
	Kanai is directed to a polyester composition used to make an LED reflection plate comprising a phosphourous based antioxidant [stabilizer] including phosphonites ([0098]-[0099] Kanai). The amount of (C) and (D) used is 1.5 weight parts or less ([0118] . 



Response to Arguments

Applicant's arguments filed 11/16/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 10-12 Remarks) the amendment of claim 1 now recites the polyester composition is substantially free of at least one 1) non-calcium phosphate salts , ii) pyrophosphate salts of calcium, iii) monohydrogen phosphate salts of calcium, iv) flame retardants and v) particulate fillers. With respect to claim 7, the Examiner has 
	This argument is not found persuasive since Wit that require all of i, ii, iii, iv, and v to be present such that at least one is not present. With respect to hydrotalcite, Wit specifically mentions “In yet another embodiment the preferred stabilizer is calcium hydroxyapatite”. See at least [0043] Wit. 

	Applicant argues (p. 11-12 Remarks) Wit teaches the mineral like stabilizers are those that have a particle size below 100 microns. Wit does not provide differentiation between stabilizers and no indication any are less desirable that others. 
	This argument is not found persuasive since “In yet another embodiment the preferred stabilizer is calcium hydroxyapatite”. See at least [0043] Wit. 

	In contrast, the present application demonstrates polyester compositions including white pigment and hydroxyapatite maintain outstanding reflectance after prolonged exposure to heat and light. See specification at page 2 lines 22-30. The enhanced performance is believed to be the result of the use of hydroxyapatite and the exclusion of other calcium and non-calcium phosphate salts. 


	Applicant argues (p. 12-13 Remarks) impermissible hindsight. 
This argument is not found persuasive since case law holds “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145 (X)(A). In the instant case, the present office action takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, and therefore impermissible hindsight is not required to arrive at the present invention.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/            Primary Examiner, Art Unit 1764